Sandusky App. No. S-97-053. Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal. The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Sandusky County, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.
Cook, J.,
would hold this cause for the decision in 98-1462, Waite v. Progressive Ins. Co., Huron App. No. H-97-036.
Moyer, C.J., and Lundberg Stratton, J., dissent.